DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 17-26 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claims 17, 19, and 24 are being interpreted in a way which may not be immediately obvious to one reading the claims. The limitations and interpretations of note are evidenced by the applicant’s disclosure as well as US 2010/0065469 (referred to as Palmer), US 6,534,573 (referred to as Mace), and the Merriam-Webster Dictionary.
The terms “major amount” and “minor amount” in claim 17 are being interpreted to mean “having a greater amount relative to another substance (the substance having a minor amount)” and “having a lesser amount relative to another substance (the substance having the major amount)” respectively as evidenced by the definition for 
The limitations “slack wax” and “foots oil” in claims 17 are being interpreted to mean “the wax substance produced after a waxy oil is dewaxed” (slack wax) and “the oil/wax substance produced by further dewaxing slack wax to produce high quality paraffin wax” (foots oil). The definition of these terms can be found at least in paras. [0034] and [0040] of the applicant’s disclosure. These terms are considered terms commonly used in the art of paraffin wax production and would be known to one of ordinary skill in the art. Multiple pieces of prior art, including Palmer (para. [0016]) and Mace (col. 1, lines 14-25 and col. 1, lines 56-59), indicate that “slack wax” and “foots oil” are terms well known in the art at the time of filing.
The limitations “600N slack wax” in claim 17 and “150N foots oil” in claim 19 are being interpreted to mean “solvent neutral slack wax with a viscosity of 600 SUS” and “solvent neutral foots oil with a viscosity of 150 SUS” respectively as evidenced by para. [0052] of the applicant’s disclosure.
The limitation “substantially no oil bleed” in claim 24 is being interpreted to mean “less than 100 mg of oil bleed” as that is the broadest example provided in para. [0057] of the applicant’s disclosure.
Allowable Subject Matter
Claims 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the closest art found in the prior art found was US 3,046,101 (referred to as Tench), US 5,376,260 (referred to as Santilli), US 2010/0215956 (referred to as Buchholz), and US 20170160217 (referred to as Chan).
Though Tench does disclose a method for forming a candle by melting and mixing multiple types of wax, it does not disclose those types of waxes being slack wax and foots oil. Tench instead teaches the use of wax which is distilled from slack wax instead of slack wax itself (Tench, col. 3, lines 22-29).
Chan does disclose the use of 600N slack wax for use in candles (see Chang, Table 1 and para. [0008]), but this modification of Tench does not disclose for the use of foots oil nor that the foots oil is the major amount over the slack wax.
Buchholz does disclose a mixture of foots oil and slack waxes for use in a wood-based material (Buchholz, claim 47), however it would not be obvious to one skilled in the art to modify the candle of Tench with the material mixture of Buchholz since Buchholz and Tench are not analogous art.
Santilli does disclose a mixture of slack wax and foots oil for use in lubricating oil (Santilli, col. 3, lines 41-45; claim 20) but does not disclose a mixture in which foots oil is the major amount over slack wax. In addition, it would not be obvious to one of ordinary skill in the art to modify the candle of Tench with the material of Santilli since they are not analogous nor would the liquid lubricant be able to effectively serve as a candle.
The prior art appears to teach away from the use of high oil waxes for use in candles, instead refining slack wax further to reduce the oil content in the wax. Additionally, cases which use higher oil waxes for cheaper materials in candle making, like Tench, do not support the use of foots oil in producing candles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ATDMCO, Residue Wax (Foots Oil), 2015 discloses uses and details of foots oil;
HCI, Slack Wax, 2017 discloses uses and production of slack wax;
Paraffinco, Residue Wax (Foots Oil), 2022 discloses the use of foots oil in candles, but there is no indication of an appropriate publication date;
Industrial Raw Materials, Slack Waxes, 2015 discloses details and properties of slack waxes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762